Title: Officers of the Admiralty of Guadeloupe to the American Peace Commissioners, 3 April 1782
From: Officers of the Admiralty of Guadeloupe
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Messieurs,
à la Basseterre Guadeloupe Le 3. Avril 1782.
En conformité des ordres du Roi, les Officiers de l’Amirauté de la Guadeloupe ont l’honneur d’adresser à Vos Excellences, deux copies de procedures instruites au sujet des prises amenées à la Guadeloupe par des corsaires Americains.
Nous Sommes avec respect, Messieurs, de Vos Excellences, Les très-humbles & très-obéissans Serviteurs
SalmonBatriat[?] Dupuch Gfr.
MM. les Dépûtés des Etats unis de l’Amerique septentrionalle à Paris.
 
Notation: Salimon 3. avl. 1782
